Gray, C. J.
It is too well settled, to be now questioned, that one who utters a slander is not responsible, either as on a distinct cause of action or by way of aggravation of damages of the original slander, for its voluntary and unjustifiable repetition, without his authority or request, by others over whom he has no control, and who thereby make themselves liable to the person slandered; and that such repetition cannot be considered in law a necessary, natural or probable consequence of the original slander. Ward v. Weeks, 4 Moore & Payne, 796; S. C. 7 Bing. 211. Tunnicliffe v. Moss, 3 Car. & K. 83. Barnett v. Allen, 1 F. & F. 125. Dixon v. Smith, 5 H. & N. 450. Parkins v. Scott, 1 H. & C. 153. Derry v. Handley, 16 L. T. (N. S.) 263. Stevens v. Hartwell, 11 Met. 542, 550. Terwilliger v. Wands, 17 N. Y. 54.
In the present case, there was no evidence that the defendant, in any form of words, asked or authorized any one to repeat his statements, or that those who did repeat them held any relation to him that would imply such authority, or had any legal justification for the repetition. The presiding judge, though expressly requested to rule that no damages could be recovered by the plaintiff on account of the repetition by third persons of statements made by the defendant, declined so to do. and, in the instructions given, allowed the jury to hold the defendant responsible for repetitions by such persons, and for which they would themseh es be liable to the plaintiff. For this reason the

Exceptions must he sustained.